         Case 1:19-cv-00957-RBW Document 34 Filed 09/30/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
ELECTRONIC PRIVACY INFORMATION )
CENTER,                                 )
                                        )
                  Plaintiff,            )
                                        )
      v.                               )     Civil Action No. 19-810 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE,                               )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
JASON LEOPOLD &                        )
BUZZFEED, INC.,                        )
                                       )
                  Plaintiffs,          )
                                       )
      v.                               )     Civil Action No. 19-957 (RBW)
                                       )
UNITED STATES DEPARTMENT OF            )
JUSTICE, et al.,                        )
                                        )
                  Defendants.          )
_______________________________________)

                                           ORDER

       In accordance with the Memorandum Opinion issued on this same date, it is hereby

       ORDERED that the Court’s March 5, 2019 Order is VACATED to the extent that it

denied without prejudice the parties’ cross-motions for summary judgment. It is further

       ORDERED that the Department of Justice’s Motion for Summary Judgment in Leopold

v. Department of Justice and Partial Summary Judgment in Electronic Privacy Information

Center v. Department of Justice, ECF No. 54, is GRANTED IN PART AND DENIED IN
             Case 1:19-cv-00957-RBW Document 34 Filed 09/30/20 Page 2 of 2




PART. The motion is GRANTED with respect to the Department’s withholdings pursuant to

Exemptions 3, 7(A), 7(C), and 7(E). The motion is DENIED in all other respects. It is further

        ORDERED that the balance of the Plaintiff’s Combined Opposition to Defendant’s

Motion for Partial Summary Judgment, Cross-Motion for Partial Summary Judgment, and

Motion for In Camera Review of the “Mueller Report[,]” ECF No. 71, is GRANTED IN PART

AND DENIED IN PART. The motion is GRANTED to the extent it seeks disclosure of the

information withheld pursuant to Exemption 5. The motion is DENIED in all other respects. It

is further

        ORDERED that the balance of Plaintiffs Jason Leopold’s and Buzzfeed Inc.’s Motion

for Summary Judgment, ECF No. 73, is GRANTED IN PART AND DENIED IN PART. The

motion is GRANTED to the extent it seeks disclosure of the information withheld pursuant to

Exemption 5. The motion is DENIED in all other respects. It is further

        ORDERED that, on October 22, 2020, at 12:00 p.m., the parties shall appear before the

Court for a status conference via teleconference by calling 1-877-873-8017 and entering the

Court’s access code (8583213) followed by the pound key (#). It is further

        ORDERED that, on or before November 2, 2020, the Department shall produce to the

plaintiffs an updated redacted version of the Mueller Report, which discloses the information

redacted pursuant to Exemption 5, unless such information has been properly withheld pursuant

to another exemption.

        SO ORDERED this 30th day of September, 2020.

                                                           REGGIE B. WALTON
                                                           United States District Judge




                                                2
